UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2361


ANTRONE ARNESS THOMAS,

                    Plaintiff - Appellant,

             v.

DAVID CHANDRAN, Psychiatrist,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:16-cv-03112-CCB)


Submitted: April 17, 2018                                         Decided: April 19, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Antrone Arness Thomas, Appellant Pro Se. Kathleen A. Ellis, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antrone Arness Thomas appeals the district court’s order dismissing his civil

action for failure to state a claim, Fed. R. Civ. P. 12(b)(6). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Thomas v. Chandran, No. 1:16-cv-03112-CCB (D. Md. Nov. 15, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                              AFFIRMED




                                            2